Citation Nr: 1145983	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches.

2.  Entitlement to service connection for bilateral brachial plexus disability, claimed as a nerve condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  

The Board notes that the rating decision on appeal included a third issue, entitlement to service connection for degenerative disc disease of the cervical spine.  The Veteran's notice of disagreement referred only to the two issues shown on the first page of this document.  The statement of the case (SOC) issued in September 2008 included the cervical spine issue, however the Veteran's two Form 9s received in October 2008 indicated that the Veteran was not appealing all of the issues on the SOC but rather the nerve condition and headaches issues.  While the Veteran's representatives have listed all three issues on the Pre-Certification Review and Informal Hearing Presentation, they have not made any specific arguments related to the cervical spine issue.  Any adjudication of the issue by the Board could result in a final decision that the Veteran would later have to overcome.  As the Veteran clearly did not appeal that issue, the Board does not have jurisdiction over it and it will not be further addressed herein.  

The issue of entitlement to service connection for a disability manifested by headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

A brachial plexus disability was not manifested during active service or for many years thereafter, and it is not medically attributable to the Veteran's service. 


CONCLUSION OF LAW

Service connection for bilateral brachial plexus disability, claimed as a nerve condition, is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Complete preadjudication notice was sent in a September 2007 letter.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records and Social Security Administration  (SSA) records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  VA need not obtain an examination on the issue of entitlement to service connection for bilateral brachial plexus disability, claimed as a nerve condition, as the evidentiary record does not show that this disability is associated with an established event, injury, or disease in service; or otherwise may be associated with military service; the record clearly demonstrates that this disability resulted from an injury in 1996, decades after service and as discussed below, any contentions regarding the presence of this problem since service are not credible.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue decided herein have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Service Connection

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service treatment records do not show any findings or complaints related to a nerve disability/brachial plexus injury.  On the Report of Medical History completed by the Veteran in June 1973, prior to his separation from service, he checked "no" in response to the question of whether he had now or had ever had neuritis.  The service separation examination noted normal neurologic and upper extremities examinations. 

A June 1996 private treatment record noted the Veteran complained of numbness and weakness of the left forearm.  A September 1996 private neurologist's treatment record noted that the Veteran had injured his left arm in June 1996.  Nerve conduction and X-rays showed some nerve damage.  The diagnoses were cervical disc neuropathy and brachial plexus, bilateral.

A July 2006 psychological assessment in conjunction with a state disability claim noted the Veteran reported injuring his back and neck in 1996 when he flipped over in a golf cart.  A July 2006 physical examination noted he reported tingling in the left arm from a neck injury in 1996.  A December 2002 VA treatment record noted a history of injury to brachial plexus.

After review of the evidence, the Board finds that service connection is not warranted as the evidence does not suggest that the currently diagnosed brachial plexus disability had its onset in service or is causally related to service.  The service treatment records are silent as to any pertinent complaints; the service separation examination showed normal neurologic and upper extremities examinations; and the earliest evidence of record of a brachial plexus injury dates more than 20 years after separation from service, and follows a reported incident in which the Veteran was injured in a golf cart accident in 1996.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  The evidence does not include any medical findings suggestive of a causal relationship between the brachial plexus injury and service. 

The Board notes that the Veteran has reported that he had nerve problems beginning during service.  Although the Veteran is competent to report his symptom history, the Board finds this current history of continuous nerve problems beginning in service is not credible given the lack of documented complaints during service, his own denial of a history of neuritis on the report of medical history completed in June 1973, and the Veteran's report of a June 1996 injury at the time of his neurologic treatment in September 1996 when brachial plexus pathology was noted. 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied. 


ORDER

Service connection for bilateral brachial plexus, claimed as nerve condition, is denied.


REMAND

The Veteran contends that he has a chronic disability manifested by headaches and that this disability began during service.  The service treatment records show that he complained of roughly twice-weekly temporal-frontal headaches on multiple occasions between September and December 1972.  Skull series X-rays in November 1972 showed questionable findings, but subsequent cone down view was normal.  A notation of "headaches- doubt demonstrable organic basis" was made in November 1972.  On the Report of Medical History completed by the Veteran in June 1973, prior to his separation from service, he checked "no" in response to the question of whether he had now or had ever had frequent or severe headaches.  The service separation examination noted normal neurologic examination. 

On a July 2007 VA treatment record, the Veteran complained of headaches and noted he had had migraines in the past.  A VA examination in November 2007 diagnosed "headaches, nonspecific, noted in service for three month period.  No further mention and no specific treatment.  Headaches still present intermittently of short duration, nonspecific, minimal impact on his daily activities."  In an addendum dated in December 2007, the VA examiner addressed the question of whether the current headaches were related to the inservice complaints:  "I cannot resolve this issue without resort to mere speculation as the complaint of headaches were too nonspecific and short duration in service and remain too vague in description and frequency since service."  Also in December 2007, another VA physician reviewed the Veteran's claims folder and provided an opinion.  She stated that the Veteran's "current headache condition, best described as tension type headache, is less likely as not caused by or related to the complaints noted in service" because "there is no objective evidence to support a claim that a chronic headache condition onset during active duty."

The medical opinions currently of record do not provide a sufficient basis for determining whether the Veteran has a current chronic disability manifested by headaches, and if so, whether it is related to his inservice complaints.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another examination is necessary in order to properly adjudicate the headache claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his reported headaches.  All necessary tests to determine the correct diagnoses are to be done.  The examiner should specifically indicate whether the Veteran currently has a chronic disability manifested by headaches.  If so, the examiner should opine whether it is at least as likely as not that the disorder was incurred during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given, with discussion of the headache complaints noted in the service treatment records.  If an opinion cannot be given without resorting to speculation, the examiner should so state and explain why such an opinion cannot be made.

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


